DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-30 are pending in this application.  Claims 1-22 have been cancelled.  Claims 23-30 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al (US 6,288,222) (hereinafter “Roth”), as evidenced by the publication entitled “Possible therapeutic use of loperamide for symptoms of lactose intolerance” by Szilagyi, et al (hereinafter “Szilagyi’) for the reasons set forth in rejecting the claims in the last Office action.
As to claims 23-30, Roth discloses a method of making a purified human milk (sialyloligosaccharides are found in human milk; column 8, lines 59-63) oligosaccharide composition (a method of processing a dairy stream, i.e., the milk composition, comprising isolating, i.e., purifying, a sialyloligosaccharide; claim 1) comprising: a) mixing human milk (sialyioligosaccharides are found in human milk; column 8, lines 59-63) permeate with lactase (galactosidase was added to whey permeate, suitable galactosidase is Lactaid from McNeil; column 9, lines 50-60) (as evidenced by Szilagyi, Lactaid by McNeil comprises lactase; page 582, column 2, paragraph 2) under conditions suitable for the digestion of lactose in the human milk permeate (galactosidase was added to whey permeate comprising 0.45 g of lactose, in 60 minutes less than 1 percent of the lactose remained in the mix, i.e., the lactose was digested; column 9, lines 50-60) to create a permeate/lactases mixture (galactosidase was added to whey permeate, suitable galactosidase is Lactaid from McNeil; column 9, lines 50-60) (as evidenced by Szilagyi, Lactaid by McNeil comprises lactase; page 582, column 2, paragraph 2); b) removing the lactase from the permeate/lactase mixture; and c) filtering the mixture to purify (separation of the sialyloligosaccharide may be done by filtration; column 4, lines 54-58) and concentrate (the resulting material can be concentrated to provide a solid sialyloligosaccharides; column 7, lines 25-30) human milk oligosaccharides (a method comprising isolating a sialyloligosaccharide, sialyloligosaccharides are found in human milk: column 8, lines 59-63: claim 1).  Roth discloses ultrafiltration to obtain a permeate (column 5, lines 22-45).
As to claim 24, Roth discloses the method of claim 23, and Roth further discloses the concentration of human milk oligosaccharides (the resulting material! can be concentrated to provide a solid sialyloligosaccharides; column 7, lines 25-30) after purification in step (c) (separation of the sialyloligosaccharide may be done by filtration; column 4, lines 54-58), and in a separate embodiment Roth further discloses wherein the concentration is about 1 percent to about 5 percent weight/weight (suitable solute concentration is 5 wt percent, column 5, lines 53-57). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Roth, in order to have provided for wherein the concentration is about 1 percent to about 5 percent weight/weight, as previously disclosed by Roth in a separate embodiment (Roth; column 5, lines 53-57), for altering the step of the concentration of the sialyloligosaccharide to improve the procedure of production of the oligosaccharide composition (Roth; claim 12). Further, provided that in both embodiments Roth disclose the process of treatment of milk products (Roth; column §, lines 53-57; column 7, lines 25-30), the modification to Roth's method, of providing for wherein the concentration is about 1 percent to about 5 percent weight/weight, would provide the benefit of producing the oligosaccharide in the liquid form to simplify the protocol of preparation
of the oligosaccharide composition (Roth; claim 12). Roth further discloses the concentration of human milk oligosaccharides (the resulting material can be concentrated to provide a solid sialyloligosaccharides; column 7, lines 25-30), and in a separate embodiment Roth further discloses wherein the concentration is about 5 percent weight/weight (suitable solute concentration is 5 wt
percent; column 5, lines 53-57). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Roth, in order to have provided for wherein the concentration is about 5 percent - weight/weight, as previously disclosed by Roth in a separate embodiment (Roth; column 5, lines 53-57), for altering the step of the concentration of the sialyloligosaccharide to improve the procedure of production of the oligosaccharide composition (Roth; claim 12).
As to claim 25, Roth discloses hydrolyzing lactose (entire document).  Roth discloses a composition containing less than 1% of the original lactose content (see Example 1).
As to claims 26-30, the oligosaccharides would be obvious to that of Roth because they are indicative of human milk.
The recitation for treating or preventing graft host disease using human milk oligosaccharides would be obvious to that of Roth.  The limitations of the claims have been disclosed in Roth, wherein it would be obvious to administer a composition to provide nutrition.

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach treating or preventing graft versus host disease or human milk oligosaccharides purified from human milk or human milk permeate. 
The recitation for treating or preventing graft host disease using human milk oligosaccharides would be obvious to that of Roth.  The limitations of the claims have been disclosed in Roth, wherein it would be obvious to administer a composition to provide nutrition.
As set forth above, Roth teaches sialyloligosaccharides are found in human milk (column 8, lines 59-63).  Roth teaches mixing milk permeate with lactase wherein the milk permeate was obtained by ultrafiltration, removing lactase, and filtering as is claimed.  The oligosaccharides would be obvious to that of Roth because they are indicative of human milk.  The prior art teaches the claimed process steps and the same human milk oligosaccharide.  In the absence of a showing to the contrary, it is not seen how the claimed invention differs from the combined teachings of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
August 10, 2022